             Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

LUIS S.,1
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         19-CV-0822MWP
                  v.

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
_______________________________________



                                      PRELIMINARY STATEMENT

                  Plaintiff Luis S. brings this action pursuant to Section 205(g) of the Social

Security Act, 42 U.S.C. § 405(g), seeking judicial review of a final decision of the Commissioner

of Social Security (the “Commissioner”) denying his application for Supplemental Security

Income Benefits (“SSI”). Pursuant to the Standing Order of the United States District Court for

the Western District of New York regarding Social Security cases dated June 1, 2018, this case

has been reassigned to, and the parties have consented to the disposition of this case by, the

undersigned. (Docket # 17).

                  Currently before the Court are the parties’ motions for judgment on the pleadings

pursuant to Rule 12(c) of the Federal Rules of Civil Procedure. (Docket ## 13, 15). For the

reasons set forth below, this Court finds that the decision of the Commissioner is supported by

substantial evidence in the record and is in accordance with applicable legal standards.



         1
            Pursuant to the November 18, 2020 Standing Order of the United States District Court for the Western
District of New York regarding identification of non-governmental parties in social security opinions, the plaintiff in
this matter will be identified and referenced solely by first name and last initial.
        Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 2 of 11




                                          DISCUSSION

I.     Standard of Review

               This Court’s scope of review is limited to whether the Commissioner’s

determination is supported by substantial evidence in the record and whether the Commissioner

applied the correct legal standards. See Butts v. Barnhart, 388 F.3d 377, 384 (2d Cir. 2004)

(“[i]n reviewing a final decision of the Commissioner, a district court must determine whether

the correct legal standards were applied and whether substantial evidence supports the

decision”), reh’g granted in part and denied in part, 416 F.3d 101 (2d Cir. 2005); see also

Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (“it is not our function to determine de novo

whether plaintiff is disabled[;] . . . [r]ather, we must determine whether the Commissioner’s

conclusions are supported by substantial evidence in the record as a whole or are based on an

erroneous legal standard”) (internal citation and quotation omitted). Pursuant to 42 U.S.C.

§ 405(g), a district court reviewing the Commissioner’s determination to deny disability benefits

is directed to accept the Commissioner’s findings of fact unless they are not supported by

“substantial evidence.” See 42 U.S.C. § 405(g) (“[t]he findings of the Commissioner . . . as to

any fact, if supported by substantial evidence, shall be conclusive”). Substantial evidence is

defined as “more than a mere scintilla. It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (internal quotation omitted).

               To determine whether substantial evidence exists in the record, the court must

consider the record as a whole, examining the evidence submitted by both sides, “because an

analysis of the substantiality of the evidence must also include that which detracts from its

weight.” Williams ex rel. Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988). To the extent


                                                 2
        Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 3 of 11




they are supported by substantial evidence, the Commissioner’s findings of fact must be

sustained “even where substantial evidence may support the claimant’s position and despite the

fact that the [c]ourt, had it heard the evidence de novo, might have found otherwise.” Matejka v.

Barnhart, 386 F. Supp. 2d 198, 204 (W.D.N.Y. 2005) (citing Rutherford v. Schweiker, 685 F.2d

60, 62 (2d Cir. 1982), cert. denied, 459 U.S. 1212 (1983)).

               A person is disabled for the purposes of SSI and disability benefits if he or she is

unable “to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C.

§§ 423(d)(1)(A) & 1382c(a)(3)(A). In assessing whether a claimant is disabled, the ALJ must

employ a five-step sequential analysis. See Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982)

(per curiam). The five steps are:

               (1)    whether the claimant is currently engaged in substantial
                      gainful activity;

               (2)    if not, whether the claimant has any “severe impairment”
                      that “significantly limits [the claimant’s] physical or mental
                      ability to do basic work activities”;

               (3)    if so, whether any of the claimant’s severe impairments
                      meets or equals one of the impairments listed in Appendix
                      1 of Subpart P of Part 404 of the relevant regulations (the
                      “Listings”);

               (4)    if not, whether despite the claimant’s severe impairments,
                      the claimant retains the residual functional capacity
                      [(“RFC”)] to perform [his or her] past work; and

               (5)    if not, whether the claimant retains the [RFC] to perform
                      any other work that exists in significant numbers in the
                      national economy.



                                                 3
             Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 4 of 11




20 C.F.R. §§ 404.1520(a)(4)(i)-(v) & 416.920(a)(4)(i)-(v); Berry v. Schweiker, 675 F.2d at 467.

“The claimant bears the burden of proving his or her case at steps one through four[;] . . . [a]t

step five the burden shifts to the Commissioner to ‘show there is other gainful work in the

national economy [which] the claimant could perform.’” Butts v. Barnhart, 388 F.3d at 383

(quoting Balsamo v. Chater, 142 F.3d 75, 80 (2d Cir. 1998)).



II.      The ALJ’s Decision

                  In her decision, the ALJ followed the required five-step analysis for evaluating

disability claims. Under step one of the process, the ALJ found that plaintiff had not engaged in

substantial gainful activity since April 29, 2015, the amended alleged onset date. (Tr. 18-29).2

At step two, the ALJ concluded that plaintiff had the severe impairments of left eye blindness;

bilateral calcaneal fractures, status-post open reduction and internal fixation with post-traumatic

osteoarthritis; and lumbar degenerative disc disease. (Id.). At step three, the ALJ determined

that plaintiff did not have an impairment (or combination of impairments) that met or medically

equaled one of the listed impairments in the Listings. (Id.).

                  The ALJ concluded that plaintiff retained the RFC to perform light work with

certain limitations. (Id.). Specifically, the ALJ found that plaintiff could walk or stand in

combination for a total of five hours and sit for a total of three hours during an eight-hour

workday and could occasionally balance, stoop, kneel, crouch, crawl, and climb ramps or stairs.

(Id.). The ALJ further concluded that plaintiff could not climb ladders, ropes, or scaffolds, or

perform job duties that required him to drive, work at unprotected heights or around dangerous

machinery, feel with his right arm, or rely on precise depth perception or left peripheral vision.


         2
            The administrative transcript (Docket # 7) shall be referred to as “Tr. ___,” and references thereto utilize
the internal Bates-stamped pagination assigned by the parties.
                                                           4
        Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 5 of 11




(Id.). At step four, the ALJ determined that plaintiff had no past relevant work. (Id.). At step

five, the ALJ determined that prior to May 12, 2018, based on plaintiff’s age, education, work

experience, and RFC, other jobs existed in significant numbers in the national economy that

plaintiff could perform, such as marker, cashier II, and officer helper. (Id.). Accordingly, the

ALJ found that plaintiff was not disabled prior to May 12, 2018. (Id.). The ALJ further

concluded that on that date plaintiff’s age category changed, rendering him disabled by

application of the Medical Vocational Guidelines (the “Grid”), specifically Grid Rule 202.04, 20

C.F.R. Part 404, Subpart P, Appendix 2. (Id.).



III.   Plaintiff’s Contentions

               Plaintiff contends that the ALJ’s determination that he was not disabled before

May 12, 2018, is not supported by substantial evidence and is the product of legal error. (Docket

## 13-1, 16). Plaintiff challenges the ALJ’s RFC determination on the grounds that it is not

supported by substantial evidence because the ALJ improperly evaluated the medical opinions

contained in the record. (Docket ## 13-1 at 10-15; 16). Specifically, plaintiff contends that the

ALJ failed to provide good reasons for discounting the medical source statement of his treating

orthopedic surgeon Christopher Ritter (“Ritter”), MD, and Ritter’s physician’s assistant Shane

Griffin (“Griffin”), PA-C. (Id.). Next, he challenges the ALJ’s RFC assessment on the grounds

that the ALJ selectively adopted only those portions of the medical opinions that supported her

determination. (Id.).




                                                 5
            Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 6 of 11




IV.     Analysis

                 An ALJ should consider “all medical opinions received regarding the claimant.”

See Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005) (citing 20 C.F.R.

§ 404.1527(d)3). Generally, a treating physician’s opinion is entitled to “controlling weight”

when it is “well-supported by medically acceptable clinical and laboratory diagnostic techniques

and is not inconsistent with the other substantial evidence in [the] case record.” 20 C.F.R.

§ 404.1527(c)(2); see also Estrella v. Berryhill, 925 F.3d 90, 95 (2d Cir. 2019) (“[t]he opinion of

a claimant’s treating physician as to the nature and severity of an impairment is given controlling

weight so long as it is well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in the case record”)

(internal quotations and brackets omitted). Thus, “[t]he opinion of a treating physician is

generally given greater weight than that of a consulting physician[] because the treating

physician has observed the patient over a longer period of time and is able to give a more

detailed picture of the claimant’s medical history.” Salisbury v. Astrue, 2008 WL 5110992, *4

(W.D.N.Y. 2008).

                 “An ALJ who refuses to accord controlling weight to the medical opinion of a

treating physician must consider various ‘factors’ to determine how much weight to give to the

opinion.” Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004). The ALJ must explicitly

consider the “Burgess factors”:

                 (1)      the frequency of examination and length, nature, and extent
                          of the treatment relationship,

                 (2)      the amount of medical evidence supporting the opinion,

                 (3)      the consistency of the opinion with the record as a whole,

        3
           This regulation applies to claims filed before March 27, 2017. For claims filed on or after March 27,
2017, the rules in 20 C.F.R. § 404.1520c apply.
                                                         6
         Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 7 of 11




                (4)     whether the opinion is from a specialist, and

                (5)     whatever other factors tend to support or contradict the opinion.

Gunter v. Comm’r of Soc. Sec., 361 F. App’x 197, 199 (2d Cir. 2010) (summary order); see also

Estrella v. Berryhill, 925 F.3d at 95-96 (“[f]irst, the ALJ must decide whether the opinion is

entitled to controlling weight[;] . . . if the ALJ decides the opinion is not entitled to controlling

weight, it must determine how much weight, if any, to give it[;] [i]n doing so, it must ‘explicitly

consider’ the . . . nonexclusive ‘Burgess factors’”). “At both steps, the ALJ must ‘give good

reasons in its notice of determination or decision for the weight it gives the treating source’s

medical opinion.’” Estrella, 925 F.3d at 96 (quoting Halloran v. Barnhart, 362 F.3d at 32);

Burgess v. Astrue, 537 F.3d 117, 129-30 (2d Cir. 2008) (“[a]fter considering the above factors,

the ALJ must comprehensively set forth [his] reasons for the weight assigned to a treating

physician’s opinion[;] . . . [f]ailure to provide such ‘good reasons’ for not crediting the opinion

of a claimant’s treating physician is a ground for remand”) (citations and quotations omitted);

Wilson v. Colvin, 213 F. Supp. 3d 478, 482-83 (W.D.N.Y. 2016) (“an ALJ’s failure to follow the

procedural requirement of identifying the reasons for discounting the opinions and for explaining

precisely how those reasons affected the weight given denotes a lack of substantial evidence,

even where the conclusion of the ALJ may be justified based on the record”) (alterations,

citations and quotations omitted). “This requirement allows courts to properly review ALJs’

decisions and provides information to claimants regarding the disposition of their cases,

especially when the dispositions are unfavorable.” Ashley v. Comm’r of Soc. Sec., 2014 WL

7409594, *1 (N.D.N.Y. 2014) (citing Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)).

                In her decision, the ALJ acknowledged that Ritter and Griffin had a treating

relationship with plaintiff, but accorded their opinion only “little weight” on the grounds that it


                                                   7
         Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 8 of 11




was rendered shortly after plaintiff’s surgery and identified limitations he experienced while he

recovered from surgery. (Tr. 26). Specifically, the ALJ stated:

               The June 2015 statement and opinion are given little weight
               because the[y] were made one month after the claimant[‘s]
               surgeries during his acute recovery phase. Therefore, they were
               meant to be short-term and have no longitudinal value.

(Id.).

               Plaintiff challenges the ALJ’s conclusion that the limitations identified by Ritter

and Griffin pertained only to the period of plaintiff’s acute recovery from surgery. (Docket

# 13-1 at 12-13). I disagree; indeed, plaintiff’s challenge in this regard borders on the frivolous.

A plain reading of the opinion itself makes clear that the limitations identified, particularly those

relating to standing and walking, were based upon plaintiff’s temporary inability to bear weight

after his surgery. (Tr. 434-39). Indeed, Ritter and Griffin made this clear by including a

handwritten notation – emphasized by asterisks – that plaintiff was “Non weight Bearing at this

time.” (Id.). The non-weight bearing notation was repeated elsewhere on the form –

specifically, in two areas identifying limitations related to pushing/pulling and working with

moving machinery. (Id.).

                The record demonstrates that as plaintiff recovered from his surgery he regained

the ability to independently ambulate. Indeed, shortly after his surgery, plaintiff was able to

ambulate without a device and perform heel and toe walks for short distances. (Tr. 501).

Treatment notes from June 2016 indicate that plaintiff reportedly was able to return to work

doing “groundwork,” although he was unable to return to work as a roofer due to his inability to

navigate heights. (Tr. 489). Treatment notes from January 2017 suggest that plaintiff had a

normal gait and stance and reported that he was able to stand, walk without a limp, sit, and kneel

without difficulty, although he sometimes experienced mild to moderate pain after standing for

                                                  8
             Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 9 of 11




prolonged periods. (Tr. 479-85). During a consultative examination in November 2017, plaintiff

had a normal gait and stance and was able to ambulate without an assistive device. (Tr. 462). I

find that the ALJ properly discounted the limitations assessed by Ritter and Griffin for the

reasons she stated.4

                  I have reviewed plaintiff’s remaining contentions and find them equally without

merit. Plaintiff appears to suggest that the ALJ inappropriately “cherry-picked” and relied on

only those portions of the medical opinion provided by independent consultant Donna Miller

(“Miller”), DO, that were favorable to her decision and rejected the limitations identified by

Miller that were not. (Docket ## 13-1 at 14; 16 at 1). Additionally, he contends that the ALJ

improperly relied upon the opinion authored by state consultative examiner Hongbiao Liu

(“Liu”), MD, on the grounds that it was internally consistent on the issue of plaintiff’s ability to

engage in prolonged walking. (Docket # 16 at 2-3). I disagree with both contentions.

                  Contrary to plaintiff’s contention, there is nothing inconsistent between Liu’s

conclusion that plaintiff had “mild to moderate limitations for prolonged walking” and his

assessment that plaintiff was capable of walking for a total of five hours and standing for a total

of four hours during an eight-hour workday. (Tr. 463, 466); see Cook v. Comm’r of Soc. Sec.,

2020 WL 1139909, *3 (W.D.N.Y. 2020) (“mild to moderate limitations . . . for prolonged

walking” is consistent with limitation to light work). Further, plaintiff misconstrues the opinion

evidence regarding his need for breaks throughout the workday. Contrary to plaintiff’s

contentions, Ritter and Griffin opined that customary breaks every two hours were sufficient to

accommodate plaintiff’s need to rest during the workday. (Tr. 435). Further, although Miller


         4
           I do not interpret plaintiff’s submissions to challenge the ALJ’s determination to give “little weight” to
the assessment provided by physician’s assistant Elise Gill in January 2017. (Tr. 25, 506-07). In any event, I find
that the ALJ properly discounted Gill’s assessment that plaintiff was “unable to stand or walk for any length of
time” because it was contradicted by the record evidence, including plaintiff’s own statements to the contrary.
                                                           9
        Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 10 of 11




opined that plaintiff should be afforded comfort breaks, nothing in her opinion suggests that

normally scheduled breaks would be insufficient. (Tr. 475-78). In any event, “the ALJ is not

obligated to ‘reconcile explicitly every conflicting shred of medical testimony,’” Dioguardi v.

Comm’r of Soc. Sec., 445 F. Supp. 2d 288, 297 (W.D.N.Y. 2006) (quoting Gecevic v. Sec. of

Health & Human Servs., 882 F. Supp. 278, 286 (E.D.N.Y. 1995)), and there is no “absolute bar

to crediting only portions of medical source opinions.” Younes v. Colvin, 2015 WL 1524417, *8

(N.D.N.Y. 2015). Review of the record, including the opinion evidence and treatment notes,

demonstrates that the ALJ’s RFC determination is supported by substantial evidence. See Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013) (summary order) (“[a]lthough the ALJ’s

conclusion may not perfectly correspond with any of the opinions of medical sources cited in his

decision, he was entitled to weigh all of the evidence available to make an RFC finding that was

consistent with the record as a whole”); Mongeur v. Heckler, 722 F.2d 1033, 1040 (2d Cir. 1983)

(the ALJ is “not require[d] ... [to] mention[ ] every item of testimony presented to him or ...

explain[ ] why he considered particular evidence unpersuasive or insufficient to lead him to a

conclusion of disability”).



                                         CONCLUSION

               After a careful review of the entire record, this Court finds that the

Commissioner’s denial of SSI was based on substantial evidence and was not erroneous as a

matter of law. Accordingly, the ALJ’s decision is affirmed. For the reasons stated above, the

Commissioner’s motion for judgment on the pleadings (Docket # 15) is GRANTED. Plaintiff’s




                                                 10
       Case 1:19-cv-00822-MWP Document 18 Filed 02/12/21 Page 11 of 11




motion for judgment on the pleadings (Docket # 13) is DENIED, and plaintiff’s complaint

(Docket # 1) is dismissed with prejudice.

IT IS SO ORDERED.



                                                             s/Marian W. Payson
                                                           MARIAN W. PAYSON
                                                         United States Magistrate Judge

Dated: Rochester, New York
       February 12, 2021




                                             11
